DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .11
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (US 2019/0247998 A1).
Regarding claims 1-5, Nakagawa et al. disclose a robot control apparatus comprising: a drive controller (Fig. 1, element 36) configured to control a plurality of motors (Figs. 1 and 3, element 18a-c) which are configured to drive a plurality of link mechanisms (Fig. 1, element 16a-c) of a parallel link robot (Figs. 1 and 3, element 10), respectively (paragraph 0030-0037 and 0065-0067); and abnormality determination circuitry (Fig. 1, element 38) configured to determine based on state data (Fig. 6, step S12, measure torque or current via Fig. 1, element 44) of the plurality of motors whether 
Regarding claim 7, Nakagawa et al. disclose a robot control system comprising: a parallel link robot (Figs. 1 and 3, element 10; paragraph 0030, 0037) comprising; a plurality of link mechanisms (Fig. 1, element 16a-c; paragraph 0030-0031 and 0033); and a plurality of motors (Figs. 1 and 3, element 18a-c) configured to drive the plurality of link mechanisms (paragraph 0030), respectively; and a robot control apparatus comprising: a drive controller (Fig. 1, element 36) configured to control the plurality of motors (paragraph 0034-0037 and 0065-0067); and abnormality determination circuitry (Fig. 1, element 38) configured to determine based on state data of the plurality of motors (Fig. 6, step S12, measure torque or current via Fig. 1, element 44) whether .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2019/0247998 A1) as applied to claim 1 above, and further in view of Nakanishi (US 2013/0060381 A1).
	Regarding claim 6, Nakagawa et al. teach the robot control apparatus according to claim 1. Nakagawa et al. are silent regarding the drive controller stops controlling the plurality of motors [responsive to] the abnormality determination circuitry determines that the dislocation occurs.
	Nakanishi teaches a parallel link robot (Fig. 1, element 100) having a drive controller (Fig. 1, element 2) that stops (Fig. 6, step S917) controlling a plurality of motors (Fig. 1, element 12) responsive to an abnormality determination circuitry determining that a dislocation occurs (Fig. 6, step S916; paragraph 0025-0026, 0050).
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Nakanishi to the prior art robot control apparatus taught by Nakagawa et al. Application of the well-known technique would have been obvious to a person having ordinary skill in the art because such application would have been well within the level of skill of the person having ordinary skill ion the art and because the results of such application would have been predictable. The predictable results including: the drive controller stops controlling the plurality of motors when the abnormality determination circuitry determines that the dislocation occurs.
Regarding claim 9, Nakagawa et al. disclose the robot control apparatus according to claim 1, wherein the state data of the plurality of motors includes motor torque and motor current (paragraph 0034). However, Nakagawa et al. are silent regarding state data additionally including motor position and motor speed of the plurality of motors.
Nakanishi teaches a parallel link robot (Fig. 1, element 100) having abnormality determination circuitry (Fig. 1, element 2; Figs. 3 and 6-7) configured to determine, based on state data including motor position (Fig. 3, step S2) and motor speed (Fig. 3, step S4) of a plurality of motors (Fig. 1, element 12), whether dislocation in the link mechanism (Figs. 3, 6-7, steps S9, S916) occurs (paragraph 0025-0026, 0036, 0048-0050).
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Nakanishi to the prior art robot control apparatus taught by Nakagawa et al. Application of the well-known technique would have been obvious to a person having ordinary skill in the art because such application would have been well within the level of skill of the person having ordinary skill ion the art and because the results of such application would have been predictable. The predictable results including: the state data additionally including motor position and motor speed of the plurality of motors.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2019/0247998 A1) in view of Nakanishi (US 2013/0060381 A1).
Regarding claim 8, Nakagawa teach a robot control method executed by a processor, comprising: controlling (Fig. 6, element S11 via Fig. 1, element 36) a plurality of motors (Figs. 1 and 3, element 18a-c) which are configured to drive a plurality of link mechanisms (Fig. 1, element 16a-c) of a parallel link robot (Figs. 1 and 3, element 10), respectively (paragraph 0030-0037 and 0065-0067); determining (via Fig. 1, element 36) based on state data of the plurality of motors (Fig. 6, step S12, measure torque or current via Fig. 1, element 44) whether 
Nakanishi teaches a parallel link robot (Fig. 1, element 100) having a drive controller (Fig. 1, element 2) that stops (Fig. 6, step S917) controlling a plurality of motors (Fig. 1, element 12) responsive to an abnormality determination circuitry determining that a dislocation occurs (Fig. 6, step S916; paragraph 0025-0026, 0050).
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Nakanishi to the prior art robot control method taught by Nakagawa et al. Application of the well-known technique would have been obvious to a person having ordinary skill in the art because such application would have been well within the level of skill of the person having ordinary skill ion the art and because the results of such application would have been predictable. The predictable results including the step of stopping controlling the plurality of motors when it is determined that the dislocation occurs.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2019/0247998 A1) as applied to claim 1 above, and further in view of Ludban (US 2019/0118378 A1).
Regarding claim 10, Nakagawa et al. teach the robot control apparatus according to claim 1. Nakagawa et al. are silent regarding the plurality of motors being linear motors.
Ludban teaches a parallel link robot (Fig. 1, element 100) having a plurality of linear motors (Fig. 2, element 161-163; paragraph 0040, 0046-0048).
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Ludban to the prior art robot control apparatus taught by Nakagawa et al. Application of the well-known technique would have been obvious to a person having ordinary skill in the art because such application would have been well within the level of skill of the person having ordinary skill ion the art and because the results of such application would have been predictable. The predictable results including the plurality of motors being a plurality of linear motors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664